NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued August 3, 2011
                                  Decided August 25, 2011

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 11‐1542

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

     v.                                             No. 10 CR 40022
      
VALENTIN C. SANCHEZ,                                G. Patrick Murphy,
     Defendant‐Appellant.                           Judge.

                                         O R D E R

       Valentin Sanchez was found guilty by a jury of two federal drug crimes. Because he
already had two state convictions for controlled substance offenses, the district court
concluded that he is a career offender and sentenced him accordingly. On appeal, Sanchez
concedes that the court’s determination was correct but asks us to carve out an exception
anyway. We are not persuaded by his argument and, therefore, affirm the judgment.

        For the past ten years, Sanchez has cycled in and out of jail for committing drug
crimes. In April 2001 he was convicted of the Illinois crime of possessing a controlled
substance with intent to deliver. See 720 ILCS 570/401. He was sent to prison but paroled in
July 2004, and a month later he committed a simple‐possession offense that landed him
back in state prison. But this second conviction and imprisonment did not alter his work
habits. When Sanchez was paroled again in July 2006, he returned to the drug trade and
No. 11‐1542                                                                            Page 2

conspired with three others to distribute cocaine in and around Crawford County, Illinois.
A little over a year later in November 2007, this drug business cycle was interrupted when
Sanchez was convicted of the state crime of delivering cannabis. See 720 ILCS 550/5. He
spent about eighteen months in prison and an additional three months in a halfway house
before being released in July 2009. A few days after he became a free man, however, he
attended a raucous party that caused the police to intervene. Sanchez had about 14 grams of
cocaine in his possession when he was taken into custody.

        A jury found him guilty of two federal crimes: (1) conspiring to distribute cocaine
beginning sometime in 2006 and (2) possessing cocaine with intent to distribute in July 2009.
See 21 U.S.C. §§ 846, 841(a)(1). A probation officer then determined that two of his three
state convictions made him a career offender: (1) the 2001 conviction for possession with
intent to deliver and (2) the 2007 conviction for delivering cannabis. See U.S.S.G.
§ 4B1.1(a)(3). (A simple possession offense, like the one Sanchez committed in 2004, does
not satisfy the guidelines’ definition of “controlled substance offense.” See id. § 4B1.2(b);
United States v. Kelly, 519 F.3d 355, 365 (7th Cir. 2008).)

        Sanchez conceded that his 2001 conviction counts against him in the career‐offender
analysis, but insisted that the 2007 conviction does not: That offense occurred “smack dab in
the middle of the cocaine conspiracy,” Sanchez argued, which makes it relevant conduct to
the federal cocaine conspiracy rather than a prior conviction. See U.S.S.G. §§ 4B1.2(c)(2),
4A1.2 application n.1; United States v. Garecht, 183 F.3d 671, 673‐74 (7th Cir. 1999). In
response, however, the government argued that it didn’t matter whether the 2007
conviction was relevant conduct to the federal cocaine conspiracy. That’s because the
government urged the district court to conduct a separate analysis for each of the federal
crimes that Sanchez committed; so long as the 2007 conviction qualifies as a prior conviction
for one of those federal crimes, the government contended, then Sanchez must be sentenced
as a career offender regardless of whether the 2007 conviction qualifies as a prior conviction
for the other federal crime. And from the government’s point of view, the 2007 conviction
clearly must count as a prior conviction to the federal possession conviction because an
intervening term of imprisonment separates those two discrete offenses. See U.S.S.G. § 1B1.3
application n.8; United States v. Hernandez, 330 F.3d 964, 986 (7th Cir. 2003). At the
sentencing hearing, Sanchez did not dispute that the government’s proposed framework
was the correct way for the district court to approach his case. Accordingly the court
concluded that Sanchez is a career offender and imposed a sentenced of 262 months, at the
low end of his imprisonment range.

      On appeal, Sanchez concedes that the district court was correct to adopt the
government’s framework and, accordingly, that each federal count of conviction must be
No. 11‐1542                                                                            Page 3

studied in isolation when applying the career‐offender guideline. He further concedes that,
under the guidelines and this court’s case law, his 2007 Illinois conviction counts as a prior
conviction to his federal possession conviction because the federal offense is a discrete
incident that is separated from the state offense by an intervening term in prison.
See U.S.S.G. § 1B1.3 cmt. n.8; United States v. Liddell, 492 F.3d 920, 924 (7th Cir. 2007). In
short, Sanchez has conceded in his brief—and again at oral argument—that the district
court was correct to sentence him as a career offender. And although Sanchez does raise
some concerns to suggest that the result may be unfair, these perfunctory points simply boil
down to a personal preference for a different outcome.

                                                                                 AFFIRMED.